DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenfield (US Pub # 2004/0221866).
In regards to claim 1, Greenfield teaches a makeup accessory formed by a powder compact-type case container with a round layout, the container having a lower base (150) with an upper sinkage (300) defining a housing for incorporating a product (Paragraph 0021), and an upper lid (200) covering an upper part of said lower base (see Figures 1 and 3), said makeup accessory comprising: 
a case (100) lower base (150) having an extractable compartment (350) configured for housing a sponge (Paragraph 0028 “the drawer may contain an applicator”) and keeping said sponge away from contact with a product contained in an upper sinkage (300) of said lower base (Paragraph 0021) when said sponge is not in use, said extractable compartment is concealed and completely housed inside the lower base in a closed position (Figure 1) where a part of a closure (Figure 5 at 220) that protrudes from said upper lid (200) engages a complementary part of said closure (370) provided on the extractable compartment (see Figure 5) to prevent extracting said extractable compartment from said lower base (see Figure 3), and in and open position, said part of the closure protruding from said upper lid is not engaged to said complementary part of the closure provided on the extractable compartment (see Figures 2 and 5), wherein said extractable compartment remains attached to the lower base (see Figure 5) so that an upper surface of the extractable compartment is exposed and accessible (see Figure 2) allowing the sponge to be removed and deposited.
Regarding claim 2, Greenfield teaches the extractable compartment is a sliding part with a layout similar to the layout of the lower base (see Figure 2 where both contain circular retaining portions), inserted into the lower base through a front opening (Figure 6 at 167) of said lower base, said sliding part having a stop which prevents extracting said sliding part through said front opening beyond a point in the open position (Paragraph 0028), and with a front partition (365) closing the front opening of the lower base in the closed position (see Figures 1 and 3).
Regarding claim 5, Greenfield teaches the extractable compartment carries the applicator in an  upper sinkage (385) defining another housing for positioning the sponge such that it is fitted therein without rising above the front opening of the lower base (see Figure 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Greenfield, as applied to claim 2 above, in view of Tsitsiashvilli (US Pat # 7,146,184).
In regards to claims 3, Greenfield teaches the sliding part has a front edge located to correspond with the protruding closure of the upper lid, but does not teach the front edge of the sliding part has a finger notch to facilitate the extraction of said sliding part thereof. However, Tsitsiashvilli teaches a cosmetic container with a sliding drawer (20) with a notch (30) at a front edge to facilitate the extraction of said sliding drawer thereof. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the front of the sliding part of Greenfield to have the notch of Tsitsiashvilli in order to aid the user in extracting it for use.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Greenfield, as applied to claim 2 above, in view of Schefer (US Pat # 4,826,014).
In regards to claims 3-4, Greenfield teaches the sliding part has a front edge located to correspond with the protruding closure of the upper lid, where such is to be compressed to release a closure mechanism protruding from a front end of the closure (Paragraph 0023), but does not teach the front edge of the sliding part has a finger notch to facilitate the extraction of said sliding part thereof. However, Schefer teaches a cosmetic compact to have a lower outer surface and an upper outer surface to be contoured at the front side of the compact  (Figure 3) to correspond with the location of the opening/closing means of the device (see Figure 6) and includes a notch (see Attached Figure 1 below at A). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the front of the compact of Greenfield to be contoured with a notch on its bottom portion, as taught by Schefer, as a matter of obvious design choice for user preference in handling and appearance (Schefer, Col 2, Lines 60-62).

    PNG
    media_image1.png
    472
    708
    media_image1.png
    Greyscale

Attached Figure 1: Schefer, Figure 6, annotated for clarity

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Greenfield, as applied to claim 5 above, in view of Darot (US Pat # 3,389,847).
In regards to claim 6, Greenfield teaches the sinkage of the extractable compartment; but does not teach it contains a side recess to facilitate the extraction of the sponge from the sinkage.
However, Darot teaches a cosmetic container to contain a sinkage (34) to receive contents (16); the sinkage containing a recess (36) facilitate the extraction of the contents within. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sinkage on the extractable compartment of Greenfield to contain the recess of Darot in order to aid the user in extracting it for use.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772                                                                                                                                                                                                        
/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772